 ,514DECISIONS OF NATIONAL LABOR RELATIONS BOARD"We shall certify the Petitioner as the collective-bargaining representa-tive of the employees in the appropriate unit.[The Board certified Retail Clerks International Association, LocalNo. 536, AFL-CIO, as the designated collective-bargaining repre--sentative of the employees in the unit heretofore found appropriate.]Freeman Loader CorporationandUnited Steelworkers ofAmerica, AFL-CIO, Petitioner.Case No. 25-RC-1778.April29, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Al. Dick, hearing,officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-member-panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of,the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section:9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture and sale of farm,tractor equipment at Peru, Indiana.The Employer and the Peti-tioner agree generally that a production and maintenance unit, soughtby the Petitioner, is appropriate.They differ, however, as to the in--elusion of seasonal employees, a draftsman, a welder in research anddevelopment, leadmen, and other individuals alleged to be supervisors.The Employer's business fluctuates due to the seasonal demand fortractor equipment.Highest demand is in the spring planting seasonbetween February and early April. In order to meet this increaseddemand, about 35 unskilled employees are hired during this period tosupplement the year-round production force of about 58 employees.Most of these extra employees are hired to work as material handlersand for manual work in the shipping department. A few are trained:in routine welding duties, such as preliminary assembly of spare parts.127 NLRB No. 68. FREEMAN LOADER CORPORATION515At the end of the season, these additional employees are terminatedwithout any provision for employment benefits between seasons or forrecall the following year.The Employer's president testified thatthe Employer is willing to rehire such employees, if needed, in suc-ceeding peak seasons.However, during the 15 years of the Employer'soperations, only "occasionally" have any returned for work. In thisyear's seasonal group, about 35 in number, 25 had no previous employ-ment with the Employer and 10 had been employed at its plant inprevious years on 1 occasion.There is a substantial amount of turn-over during the season within the augmenting group itself, approxi-mately 20 percent.Rarely does a seasonal worker become a permanentemployee.The seasonal employees do not share in the usual employeebenefits enjoyed by the year-round production force. In view of theirtemporary and irregular employment, we find that the seasonal em-ployees do not have sufficient interest in the terms and conditions ofemployment to warrant their inclusion in the unit.'Accordingly, weexclude them as temporary employees.The Petitioner would exclude, and the Employer include, a drafts-man who works under the supervision of the product engineer 2 in theEmployer's research and development department.The draftsmandetails machine parts on blueprints.He is a high school graduate, butthe record does not show that he received any high school training indraftsman work.He has no further academic or any professionaltraining.There is uncontradicted testimony in the record that thedraftsman's work does not involve the use of independent judgment.No evidence was offered that the draftsman's duties require the exer-cise of specialized training usually acquired in colleges or technicalschools or through special courses.Nor does the record permit suchan inference. In the absence of such an affirmative showing, we findthat the draftsman is not a technical employees3The draftsman'sfunction is directly related to the Employer's production effort.Like the production and maintenance employees, he is compensatedon an hourly rate basis and has the same working conditions and bene-fits as all other production and maintenance employees in the Em-ployer's plant. Accordingly, we shall include the draftsman in theunit.The Employer would include and the Petitioner would exclude Rus-sellDavenport, a welder, who works in a room separated from thegeneral production area under the supervision of the product engineer1Lilhston Implement Company,121 NLRB 868.2 The parties agree, as the record discloses,that the productengineer is a professionalemployee and that he should be excluded.Accordingly,we exclude him.3Litton Industries of Maryland,Incorporated,125 NLRB 722.We regard the view ofour dissenting colleague as a departure from this cited case. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Employer's research and development department.The prod-uct engineer designs new models of tractor loaders and makes sketches-Working from these sketches, Davenport "tack" welds proposed mod-els and, upon approval permanently welds the assembled model fortesting.If the model is approved, Davenport welds additional modelsfor sale and shipment to customers.The Employer's productionwelders perform the same type of work as Davenport except that theywork on tested and approved assembly models. Indeed, on occasion,,the production welders, like Davenport, weld untested assemblies inthe research and development department.Like the productionwelders, Davenport is paid on an hourly basis.He receives the sameemployment benefits as the production weldersDavenport does notdesign, test or approve new assembly models, nor does he work fromblueprints or engineering specifications.Although he works fromsketches, the record does not affirmatively establish that Davenport'swork is of a technical nature involving the use of independent judg-ment and requiring the exercise of specialized training usuallyacquired in colleges or technical schools or through special courses.Accordingly, we find that Davenport is not a technical employee."AsDavenport's work is essentially the same as that of the productionwelders, we include him in the production and maintenance unit.The Employer has five leadmen who work in its welding, shipping,pressroom, and material handling departments. The Petitioner wouldexclude them as supervisors.The leadmen, like other departmentemployees, perform production work, are hourly paid, and share the-same employment benefits.On occasion, the leadmen relay ordersfrom department foremen to other employees, and make interdepart-ment job assignments as needed to meet work orders. The pressroomleadman "checks" the work of trainee machine operators.The lead-men have no authority to hire, promote, discharge, or discipline otheremployees; nor do they have authority effectively to recommend anychange in the employment status of other employees. There is no^evidence that the leadmen direct the work of other employees.Theirauthority to assign work is routine in nature.We find that the lead-men are not supervisors within the meaning of the Act.Accordingly,,we include them.The Petitioner would exclude a cylinder assembler, Steinsberger,.Sr., a machinist, Steinsberger, Jr., and Lineroad, a maintenance re-pairman, as supervisors.These employees are hourly paid, and per-form machine operating and maintenance duties in the plant produc-tionarea under supervision of plant foremen and the plant,iIbid FREEMAN LOADER CORPORATION517superintendent.There is no evidence in the record that they possessor exercise any supervisory authority.We find that the Steinsbergersand Lineroad are not supervisors within the meaning of the Act.Noother grounds are advanced in support of their exclusion.As theirduties and employment interests ally them closely with the otherproduction and maintenance employees, we include them in the unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's BlairPike Road plant in Peru, Indiana, including the draftsman, the welderin research and development, leadmen, cylinder assemblers, machinists,and maintenance repairmen, but excluding all office clerical employees,,seasonal employees, guards, the product engineer and all other profes-sional employees, and all supervisors 5 as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER FANNING, concurring in part and dissenting in part:I dissent from so much of this decision as finds that the draftsmanis not a technical employee.The record indicates without contradiction that the draftsman, em-ployed in the Employer's research and development department, isengaged in the detailing of small parts for blueprints.This is thework thatis customarily associated with this classification, and nothingin the record contradicts the statement that the draftsman performsit.I would, therefore, give no controlling significance to the failureof the record to establish the extent of the draftsman's training.Weindicated inLittonthat it is the work that is significant.And wehave only recently in an analogous context, reaffirmed the nature ofthe work as a prime consideration.Western Electric Company,126NLRB 1346.Although that case involved a statutory provision,I am persuaded that it is the nature of the work which is the significantfactor in any unit determination.As I am satisfied that the drafts-man is engaged in the customary duties of his classification, which isone that has customarily been considered technical, I would so holdhim here, and as the parties disagree as to his unit placement, I wouldexclude him from the unit, in accord with our usual practice.5 As the Employer's president,plant superintendent,and department foremen possessand exercise supervisoryauthority,we find that they are supervisorswithin themeaningof the Act.Accordingly,we exclude them.